DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
Applicant’s arguments, see Remarks, page 10, filed 07/20/2022, with respect to the rejection(s) of claims 1, 17 under 35 USC 102(a)(1) and (a)(2) and claim 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan and Hellinger.
 
Response to Amendment
The amendment filed on 07/20/2022 has been entered. Claims 1-8, 10-15 and 17-20 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112(b) and 35 USC 102 rejections previously set forth in the Non-Final Office Action mailed 04/20/2022.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 4: “the first injection moldable plastic” should read “the first injection molded plastic”.
Claim 17, lines 4-5: “the second injection moldable plastic” should read “the second injection molded plastic”.
Examiner’s Notes – the terms “the first injection moldable plastic” and “the second injection moldable plastic” were modified compared to the original claim without any marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1-2: the preamble fails to clearly point out the scope of the claim. It is not clear if Applicant means the apparatus or the enclosure or the antenna arrangement or the physically integrated parts including. For the purpose of examination, Examiner interprets it as “An apparatus comprising an enclosure for an antenna arrangement comprising physically integrated parts, wherein the enclosure including:”. 
Claims 2-8 inherit the indefiniteness of claim 1 and subsequently rejected.

Claim 17 fails to clearly the preamble as such the claim is indefinite. It is also not clear if Applicant means the method or the enclosure or the antenna arrangement comprising. For the purpose of examination, Examiner interprets the preamble will end after the transitional phrase “comprising”, so the claim would be “A method for manufacturing an enclosure for an antenna arrangement, wherein the method comprising:”.
Claims 18-20 inherit the indefiniteness of claim 17 and subsequently rejected.
Claim 19 recites the limitations "the first shot" and “the second shot” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the one shot” and “the another shot”.
Claim 20 recites the limitations "a third shot" in lines 1-2. It is indefinite because there are no first shot and second shot recited previously. For the purpose of examination, Examiner interprets it as “a shot”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al, US Pub. No. 2009/0020328 (hereinafter Sullivan) and further in view of Hellinger, DE Pub. No. 102011076501A1.
Regarding claim 1, as best understood, Sullivan discloses an apparatus comprising an enclosure for an antenna arrangement comprising physically integrated parts, wherein the housing including:
a first part of first injection moldable plastic (Para [0032], line 9-16: first shot of injection molded plastic provides a conductive trace carrying section 104); and
a second part of second injection moldable plastic (Para [0032], right column, line 2-4: the second mold receives a second shot of injection molded plastic for the base section 102), wherein (i) the first injection moldable plastic is more dense than the second injection moldable plastic (para [0020], line 1-3: material for the first part – the conductive trace carrying section 104 is Liquid Crystal Polymer, hereinafter LCP and material for the second part – the base section 102 is polycarbonate, hereinafter PC, see para [0021], line 1-3. Based on the “Density of Plastics Material: Technical Properties Table” from omnexus.specialchem.com: the density for LCP is 1.4 g/cm3 and density for Acrylonitrile-Butadiene Styrene/Polycarbonate is 1.1-1.15 g/cm3),  (ii) the first part and the second part are contiguous (Fig. 1A-1C, Para [0021], line 3-4: base section 102 and conductive trace carrying section 104 may be molded together)
Sullivan does not disclose (iii) the first part defines a skeleton having one or more voids, and (iv) the second part infills at least some of the one or more voids of the skeleton.  
Hellinger disclose (iii) the first part (fig. 2 below: the outer skin 20) defines a skeleton (para [0024], line 166: the foam plastic layer 20 is molded onto the outer skin 22 which implies that the outer skin 22 defines a mold, i.e. a skeleton) having one or more voids (fig. 2 below: the outer skin having an empty space inside the semi-circular shape, i.e. void), and (iv) the second part (fig. 2: foam plastic 20) infills at least some of the one or more voids of the skeleton (fig. 2 below, para [0024], line 166: the foam plastic 20 – the second part infills the empty space of outer skin 22, i.e. the void of the skeleton).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the voids as taught by Hellinger to the antenna enclosure as taught in Sullivan for the purpose of improving the manufacturing when using the first part as molds to create second part because there are no need for separate molds for different parts and parts with unique shape and contour can be aligned and assembled properly.
[AltContent: arrow][AltContent: textbox (void)][AltContent: arrow][AltContent: textbox (First part)]
    PNG
    media_image1.png
    468
    566
    media_image1.png
    Greyscale

Regarding claim 2, Sullivan further discloses the enclosure comprises one or more artefacts of multi-shot injection molding including one or more of: a molding line, a fill hole, or an ejector pin marking (See Fig. 1B below: there is a line between 104 and 102).
[AltContent: textbox (The molding line between 104 and 102)][AltContent: arrow][AltContent: textbox (104)][AltContent: arrow]
    PNG
    media_image2.png
    263
    386
    media_image2.png
    Greyscale

 Regarding claim 3, Sullivan further discloses the first part and the second part are a physically integrated combination and are directly interconnected without adhesive (Para [0021], line 3-4: base section 102 and conductive trace carrying section 104 may be molded together).
Regarding claim 4, Sullivan further discloses the second part is a lower density cellular structure (para [0020], line 1-3: material for conductive trace carrying section 104 is LCP and material for base section 102 is PC, see para [0021], line 1-3. Based on the “Density of Plastics Material: Technical Properties Table” from omnexus.specialchem.com: the density for LCP is 1.4 g/cm3 and density for Acrylonitrile-Butadiene Styrene/Polycarbonate is 1.1-1.15 g/cm3). 
Regarding claim 6, Sullivan does not disclose the second part has a lower dielectric permittivity and a lower dielectric loss compared to the first part.
Hellinger discloses the second part has a lower dielectric permittivity and a lower dielectric loss compared to the first part (para [0021], line 1-2: the outer skin 22 consists of a plastic with low dielectric losses and the dielectric constant εr is in the range between 3 and 4, and the relative permittivity εr is referred to as the (relative) dielectric constant, see para [0009], line 1. The foam plastic layer 20 consists of a material which has almost no dielectric losses and whose dielectric constant εr is approximately 1, see para [0025], line 1-3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include a lower dielectric permittivity and lower dielectric loss as taught by Hellinger to the antenna enclosure as taught in Sullivan for the purpose of not affect the antenna performance (Hellinger, para [0008]).
Regarding claim 7, Sullivan does not disclose the second part is formed from a polymer comprising gas and/or blowing agent.
Hellinger discloses the second part is formed from a polymer comprising gas and/or blowing agent (Fig. 1, para [0020], line 1: a foam plastic layer 20 and plastic foams are type of polymers that formed by impregnation of a blowing agent, see page3, Nofar, M., & Park, C. B. (2018). Introduction to Plastic Foams and Their Foaming. Foamed Plastics - an overview | ScienceDirect Topics. Retrieved April 13, 2022, from https://www.sciencedirect.com/topics/materials-science/foamed-plastics#:~:text=Plastic%20foams%20are%20a%20type,chemical%20compound%2C%20or%20inert%20gas).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the polymer comprising blowing agent as taught in Hellinger to the antenna enclosure as taught by Sullivan for the purpose of creating more gas bubbles to create a lightweight, high insulation material.
Regarding claim 8, Sullivan further discloses the first part is rigid (Fig. 1A-1C: the conductive trace carrying section 104) and configured to attach the enclosure to another object. 
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability to be attached to an object.
Regarding claim 11, Sullivan discloses a system comprising:
an enclosure comprising (para [00002]: a hybrid antenna structure):
a first part of first injection moldable plastic (Para [0032], line 9-16: first shot of injection molded plastic provides a conductive trace carrying section 104); and
a second part of second injection moldable plastic (Para [0032], right column, line 2-4: the second mold receives a second shot of injection molded plastic for the base section 102), wherein (i) the first injection moldable plastic is more dense than the second injection moldable plastic (para [0020], line 1-3: material for the first part – the conductive trace carrying section 104 is Liquid Crystal Polymer, hereinafter LCP and material for the second part – the base section 102 is polycarbonate, hereinafter PC, see para [0021], line 1-3. Based on the “Density of Plastics Material: Technical Properties Table” from omnexus.specialchem.com: the density for LCP is 1.4 g/cm3 and density for Acrylonitrile-Butadiene Styrene/Polycarbonate is 1.1-1.15 g/cm3),  (ii) the first part and the second part are contiguous (Fig. 1A-1C, Para [0021], line 3-4: base section 102 and conductive trace carrying section 104 may be molded together).
	Sullivan does not disclose (iii) the first part defines a skeleton having one or more voids, and (iv) the second part infills at least some of the one or more voids of the skeleton; and an antenna arrangement comprising one or more antenna radiators  closer to the second part of the enclosure  than the first part.
	Hellinger disclose (iii) the first part (fig. 2: the outer skin 20) defines a skeleton (para [0024], line 166: the foam plastic layer 20 is molded onto the outer skin 22 which implies that the outer skin 22 defines a mold, i.e. a skeleton) having one or more voids (fig. 2: the outer skin having an empty space inside the semi-circular shape, i.e. void), and (iv) the second part (fig. 2: foam plastic 20) infills at least some of the one or more voids of the skeleton (fig. 2, para [0024], line 166: the foam plastic 20 – the second part infills the empty space of outer skin 22, i.e. the void of the skeleton); and
an antenna arrangement comprising one or more antenna radiators  closer to the second part of the enclosure  than the first part (Fig. 3: antenna device 18 is closer to the second part – the foamed plastic layer 20 of the cover 14 than the first part – the plastic outer skin 22).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the voids as taught by Hellinger to the antenna enclosure as taught in Sullivan for the purpose of improving the manufacturing when using the first part as molds to create second part because there are no need for separate molds for different parts and parts with unique shape and contour can be aligned and assembled properly and dispose the antenna radiator adjacent to the second part of the enclosure as taught by Hellinger to the antenna enclosure as taught in Sullivan not affecting the antenna characteristics and performance (Hellinger, Para [0026]).
 Regarding claim 12, Sullivan further discloses the enclosure comprises one or more artefacts of multi-shot injection molding including one or more of: a molding line, a fill hole, or an ejector pin marking (See Fig. 1B above: there is a line between 104 and 102).
Regarding claim 13, Sullivan further discloses the first part and the second part are a physically integrated combination and are directly interconnected without adhesive (Para [0021], line 3-4: base section 102 and conductive trace carrying section 104 may be molded together).
Regarding claim 14, Sullivan further discloses the second part is a lower density cellular structure (para [0020], line 1-3: material for conductive trace carrying section 104 is Liquid Crystal Polymer, hereinafter LCP and material for base section 102 is polycarbonate, hereinafter PC, see para [0021], line 1-3. Based on the “Density of Plastics Material: Technical Properties Table” from omnexus.specialchem.com: the density for LCP is 1.4 g/cm3 and density for Acrylonitrile-Butadiene Styrene/Polycarbonate is 1.1-1.15 g/cm3).
Regarding claim 15, Sullivan does not disclose the second part has a lower dielectric permittivity and a lower dielectric loss compared to the first part.
Hellinger discloses the second part has a lower dielectric permittivity and a lower dielectric loss compared to the first part (para [0021], line 1-2: the outer skin 22 consists of a plastic with low dielectric losses and the dielectric constant εr is in the range between 3 and 4, and the relative permittivity εr is referred to as the (relative) dielectric constant, see para [0009], line 1. The foam plastic layer 20 consists of a material which has almost no dielectric losses and whose dielectric constant εr is approximately 1, see para [0025], line 1-3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include a lower dielectric permittivity and lower dielectric loss as taught by Hellinger to the antenna enclosure as taught in Sullivan for the purpose of not affect the antenna performance (Hellinger, para [0008]).
Regarding claim 17, as best understood, Sullivan discloses a method for manufacturing an enclosure for an antenna arrangement, wherein the method comprising: multi-shot injection molding (Fig. 4 and para [0006], line 1-2: method of manufacturing antenna involves a multi-shot injection molded), wherein one shot creates a first part of first injection molded plastic (Para [0032], line 9-16: first shot of injection molded plastic provides a conductive trace carrying section 104), wherein another shot creates a second part of second injection molded plastic (Para [0032], right column, line 2-4: the second mold receives a second shot of injection molded plastic for the base section 102), wherein (i) the first injection moldable plastic is more dense than the second injection moldable plastic (para [0020], line 1-3: material for the first part – the conductive trace carrying section 104 is Liquid Crystal Polymer, hereinafter LCP and material for the second part – the base section 102 is polycarbonate, hereinafter PC, see para [0021], line 1-3. Based on the “Density of Plastics Material: Technical Properties Table” from omnexus.specialchem.com: the density for LCP is 1.4 g/cm3 and density for Acrylonitrile-Butadiene Styrene/Polycarbonate is 1.1-1.15 g/cm3), (ii) the first part and the second part are contiguous (Fig. 1A-1C, Para [0021], line 3-4: base section 102 and conductive trace carrying section 104 may be molded together).
Sullivan does not disclose (iii) the first part defines a skeleton having one or more voids, and (iv) the second part infills at least some of the one or more voids of the skeleton.  
Hellinger disclose (iii) the first part (fig. 2: the outer skin 20) defines a skeleton (para [0024], line 166: the foam plastic layer 20 is molded onto the outer skin 22 which implies that the outer skin 22 defines a mold, i.e. a skeleton) having one or more voids (fig. 2: the outer skin having an empty space inside the semi-circular shape, i.e. void), and (iv) the second part (fig. 2: foam plastic 20) infills at least some of the one or more voids of the skeleton (fig. 2, para [0024], line 166: the foam plastic 20 – the second part infills the empty space of outer skin 22, i.e. the void of the skeleton).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the voids as taught by Hellinger to the antenna enclosure as taught in Sullivan for the purpose of improving the manufacturing when using the first part as molds to create second part because there are no need for separate molds for different parts and parts with unique shape and contour can be aligned and assembled properly.
Regarding claim 20, as best understood, Sullivan further discloses a shot creates a third part of silicone rubber and/or a further shot creates a further part of plateable plastic for forming a conductive portion (Para [0032], right column, line 10-13: third shot of injection molded plastic comprising a suitable, plateable plastic for second conductive trace carrying section).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Hellinger as applied to claim 1 above, and further in view of Henning, US Patent No. 2,835,927.
Regarding claim 5, Sullivan and Hellinger do not disclose the lower density cellular structure comprises more gas than plastic by volume.
Henning discloses the lower density cellular structure comprises more gas than plastic by volume (col. 5, line 54-55: cellular insulation contains as much as 75% by volume of gas).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cellular structure comprising more gas than plastic as taught in Henning to the antenna enclosure as taught by Sullivan and Hellinger for the purpose of creating more gas bubbles to create a lightweight, high insulation material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Hellinger as applied to claim 1 above, and further in view of Stahl et al, US Pub. No. 2014/0332248 A1 (hereinafter Stahl).
Regarding claim 10, Sullivan and Hellinger do not disclose wherein the physically integrated parts further comprise a third part, and wherein the third part comprises silicone rubber and forms a gasket for environmental sealing of the enclosure.
Stahl discloses wherein the physically integrated parts further comprise a third part, and wherein the third part comprises silicone rubber and forms a gasket for environmental sealing of the enclosure (Fig. 1, para 0019], line 12-15: the enclosure 100 also comprises a gasket 117 may be made of rubber, the gasket creates a weather tight seal for the enclosure, see para [0019], line 13-15).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the third part forming a gasket as taught by Stahl to the enclosure as taught in Sullivan and Hellinger for the purpose of creating a weather tight seal to protect the enclosure (Stahl, para [0019], line 13-15).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Hellinger as applied to claim 17 above and further in view of Henning.
Regarding claim 18, Sullivan does not disclose the another shot injects a polymer comprising gas and/or blowing agent to create, as the second part.
Hellinger discloses the another shot injects a polymer comprising gas and/or blowing agent to create, as the second part, (Fig. 1, para [0020], line 1: a foam plastic layer 20 and plastic foams are type of polymers that formed by impregnation of a blowing agent, see Nofar, M., & Park, C. B. (2018). Introduction to Plastic Foams and Their Foaming. Foamed Plastics - an overview | ScienceDirect Topics. Retrieved April 13, 2022, from https://www.sciencedirect.com/topics/materials-science/foamed-plastics#:~:text=Plastic%20foams%20are%20a%20type,chemical%20compound%2C%20or%20inert%20gas).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the polymer comprising blowing agent as taught in Hellinger to the antenna enclosure as taught by Sullivan for the purpose of creating gas bubbles to create a lightweight, high insulation material.
Sullivan and Hellinger do not disclose a lower density cellular structure that comprises more gas than plastic by volume.
Henning discloses a lower density cellular structure that comprises more gas than plastic by volume (col. 5, line 54-55: cellular insulation contains as much as 75% by volume of gas).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cellular structure comprising more gas than plastic as taught in Henning to the antenna enclosure as taught by Sullivan and Hellinger for the purpose of creating more gas bubbles to create a lightweight, high insulation material.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Hellinger as applied to claim 17 above, and further in view of Youm, US Pub. No. 2016/0079663 A1 (hereinafter Youm).
Regarding claim 19, as best understood, Sullivan and Hellinger do not disclose both the one shot and the another shot are injected into a mold comprising a first portion and a second portion, wherein the first portion of the mold defines one or more volumes configured to receive the one shot and form the first part, and wherein the second portion of the mold and the first part define one or more volumes configured to receive the another shot and form the second part.
Youm discloses both the one shot and the another shot are injected into a mold comprising a first portion and a second portion, wherein the first portion of the mold defines one or more volumes configured to receive the one shot and form the first part, and wherein the second portion of the mold and the first part define one or more volumes configured to receive the another shot and form the second part (Fig. 5A-5B, para [112-114]: mold 5100 include a first internal space C11 and a second internal space C12, a first member 5010 is molded by injecting thermoplastic resin into C11 and second member 5020 is molded by injecting thermoplastic resin into C12).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the two-portion mold as taught in Youm in the antenna enclosure as taught in Sullivan and Hellinger for the purpose of creating an enclosure that has two parts molded together and have different properties (Youm, Abstract).

Citation of Pertinent Art
Shurish et al, US 20180159207 – Multi-piece vehicle radome using multi-shot injection molding
Worthen, US 20170264009 – Multi-shot injection molding radome
Thelemann et al, US20090218725A1 – Electronic device enclosure using multi-shot injection molding
Kosmehl, US 20090084432A1 – multi-shot injection molded housing

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845